 1 REED SMITH LLP                                      BURSOR & FISHER, P.A.
   Raymond A. Cardozo (State Bar No. 173263)           L. Timothy Fisher (State Bar No. 191626)
 2 101 Second Street, Suite 1800                       Joel D. Smith (State Bar No. 244902)
 3 San Francisco, CA 94105-3659                        Yeremey O. Krivoshey (State Bar No. 295032)
   Telephone: (415) 543-8700                           1990 North California Blvd., Suite 940
 4 Facsimile: (415) 391-8269                           Walnut Creek, CA 94596
   E-Mail: rcardozo@reedsmith.com                      Telephone: (925) 300-4455
 5 Facsimile: (925) 407-2700                           E-Mail: ltfisher@bursor.com
   Counsel for Defendant                               jsmith@bursor.com
 6                                                     ykrivoshey@bursor.com
 7
                                                       BURSOR & FISHER, P.A.
 8                                                     Scott A. Bursor (State Bar No. 276006)
                                                       888 Seventh Avenue
 9                                                     New York, NY 10019
                                                       Telephone: (212) 989-9113
10                                                     Facsimile: (212) 989-9163
11                                                     E-Mail: scott@bursor.com
                                                       Counsel for Plaintiffs
12

13                              UNITED STATES DISTRICT COURT

14                             EASTERN DISTRICT OF CALIFORNIA

15   TOM TAKANO and TRACY MCCARTHY,                   Case No. 2:17-cv-00385 TLN-AC
     on behalf of themselves and all others similarly
16   situated,                                        JOINT STIPULATION AND ORDER
                                                      EXTENDING DEFENDANT THE
17                         Plaintiffs,                PROCTER & GAMBLE COMPANY’S
     v.                                               TIME TO ANSWER THE COMPLAINT
18
     THE PROCTER & GAMBLE COMPANY,                    Judge: Hon. Troy L. Nunley
19

20                         Defendant.

21         WHEREAS, Plaintiffs Tom Takano and Tracy McCarthy (“Plaintiffs”) filed their Class

22 Action Complaint (“Complaint”) in this action on February 21, 2017.

23         WHEREAS, Defendant Procter & Gamble Company (“P&G”) filed a motion to dismiss on

24 March 29, 2017, which was ruled upon by this Court on October 24, 2018, and therefore the date by

25 which P&G must respond to the Complaint currently is set for November 7, 2018.

26         WHEREAS, in accordance with Local Rule 144, the Plaintiffs and P&G have agreed to

27 extend the time for P&G to answer the Complaint up to and including December 5, 2018, which is

28 28 days from the date that the answer is currently due and does not exceed the 28 days allowed

     JOINT STIPULATION AND ORDER EXTENDING DEFENDANT THE PROCTER & GAMBLE CO.’S TIME TO
                                   ANSWER THE COMPLAINT
 1 under Local Rule 144. This is the first extension of time to respond to the Complaint agreed to by

 2 Plaintiffs and P&G.

 3         ACCORDINGLY, IT IS HEREBY STIPULATED by and between the Plaintiffs and The

 4 Procter & Gamble Co., through their respective counsel, that P&G’s time to answer the Complaint

 5 shall be extended to December 5, 2018. Pursuant to Local Rule 144(a), approval of this stipulation

 6 by the Court is not necessary.

 7 Dated: November 2, 2018                 REED SMITH LLP
 8                                         By:    /s/ Raymond A. Cardozo
                                                 Raymond A. Cardozo
 9
                                           Raymond A. Cardozo (State Bar No. 173263)
10                                         101 Second Street, Suite 1800
                                           San Francisco, CA 94105-3659
11
                                           Telephone: (415) 543-8700
12                                         Facsimile: (415) 391-8269
                                           E-Mail:      rcardozo@reedsmith.com
13                                         Counsel for Defendant
14 Dated: November 2, 2018                 BURSOR & FISHER, P.A.
15                                         By: /s Yeremey Krivoshey (as authorized on 10/30/2018
                                               Yeremey Krivoshey
16
                                           L. Timothy Fisher (State Bar No. 191626)
17
                                           Joel D. Smith (State Bar No. 244902)
18                                         Yeremey O. Krivoshey (State Bar No. 295032)
                                           1990 North California Blvd., Suite 940
19                                         Walnut Creek, CA 94596
                                           Telephone: (925) 300-4455
20                                         Facsimile: (925) 407-2700
21                                         Email:       ltfisher@bursor.com
                                                        jsmith@bursor.com
22                                                      ykrivoshey@bursor.com

23                                         BURSOR & FISHER, P.A.
                                           Scott A. Bursor (State Bar No. 276006)
24                                         888 Seventh Avenue
25                                         New York, NY 10019
                                           Telephone: (212) 989-9113
26                                         Facsimile: (212) 989-9163
                                           E-Mail:      scott@bursor.com
27                                         Counsel for Plaintiffs
28

     JOINT STIPULATION AND ORDER EXTENDING DEFENDANT THE PROCTER & GAMBLE CO.’S TIME TO
                                   ANSWER THE COMPLAINT
 1

 2   Dated: November 6, 2018
 3                                           HONORABLE TROY L. NUNLEY
                                             UNITED STATES DISTRICT COURT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION AND ORDER EXTENDING DEFENDANT THE PROCTER & GAMBLE CO.’S TIME TO
                                   ANSWER THE COMPLAINT
